—In a proceeding pursuant to CPLR article 78, inter alia, to review certain determinations of the municipal respondents which, inter alia, granted variances and site plan approval for the development of property owned by Paradise Development Corp. and for which Daniel Pullo was the contract vendee, the petitioners appeal from a judgment of the Supreme Court, Rockland County (Sherwood, J.), dated January 12, 1999, which granted Daniel Pullo’s motion to dismiss the proceeding for failure to join necessary parties.
Ordered that the judgment is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The petitioners failed to join Daniel Pullo and Paradise River Development Corp. as respondents, and it is undisputed that both are necessary parties. Since Paradise River Development Corp. did not voluntarily appear or participate in the proceeding, and since the applicable Statute of Limitations had run, the Supreme Court properly dismissed the proceeding (see, Matter of New York City Audubon Socy. v New York State Dept. of Envtl. Conservation, 262 AD2d 324; Matter of Save Our-Open Space v Planning Bd., 256 AD2d 581; Matter of Kam *458Hampton I Realty Corp. v Zagata, 251 AD2d 665, 666). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.